DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 6/27/2022 for application number 17/191,587. 
Claims 1-21 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 5-9, 11-12, 15-19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nan et al. (Pub. No. 2012/0304133) in view of Chaudhri (2014/0267103) and Vranjes et al. (Pub. No. 2016/0189328).

In reference to claim 1, Nan teaches a method (para. 0033), comprising: at an electronic device with a touch-sensitive display: detecting a first swipe gesture in a respective direction from a first edge of the touch-sensitive display; and in response to detecting the first swipe gesture from the first edge of the touch-sensitive display (swipe gesture at edge of display is detected, para. 0034-47, fig. 2): in accordance with a determination that a respective portion of the first swipe gesture occurs at a first portion of the first edge of the touch-sensitive display, … (if swipe starts from first region 602 of first edge, a first entity can be displayed, para. 0047-50, figs. 6-7); and in accordance with a determination that the respective portion of the first swipe gesture occurs at a second portion of the first edge of the touch-sensitive display, displaying …. (if swipe starts from second region 604 of first edge, a second entity can be displayed, para. 0047-50, figs. 6-7).
However, Nan does not teach while displaying a respective user interface concurrently with a status bar that includes a plurality of status indicators for one or more system functions, detecting a first swipe gesture; displaying a plurality of controls for adjusting settings of the electronic device concurrently with the status bar; displaying a plurality of recently received notifications concurrently with the status bar, and updating [the interface] to include at least a first status indicator that was not included in the status bar prior to detecting the first swipe gesture.
Chaudhri teaches while displaying a respective user interface concurrently with a status bar that includes a plurality of status indicators for one or more system functions, detecting a first swipe gesture (swipe gesture detected with status bar, see fig. 5Z-5AA and 5AAA-5EEE); displaying a plurality of controls for adjusting settings of the electronic device concurrently with the status bar (controls for adjusting settings of device with status bar, fig. 5CCC-5EEE, para. 0264-76); displaying a plurality of recently received notifications concurrently with the status bar (plurality of recent notifications can be displayed with status bar, para. 0219-20, fig. 5AA), and updating [the interface] to include at least a first status indicator that was not included in the status bar prior to detecting the first swipe gesture (the interface includes additional indicators of status 5022-1 to 5022-5 of fig. 5BBB-5EEE, because the icons indicate the underlying system status, para. 0266-69).
It would have been obvious to one of ordinary skill in art, having the teachings of Nan and Chaudhri before the earliest effective filing date, to modify the displayed entities as disclosed by Nan to include the settings and notifications as taught by Chaudhri.
One of ordinary skill in the art would have been motivated to modify the displayed entities of Nan to include the settings and notifications of Chaudhri because interfaces of Chaudhri help make mobile devices easier and more efficient to use (Chaudhri, para. 0006, 0384).
However, Nan and Chaudhri do not explicitly teach updating the status bar to include at least a first status indicator that was not included in the status bar prior.
Vranjes teaches updating the status bar to include at least a first status indicator that was not included in the status bar prior (when status indicator area is expanded, new status indicators can also be displayed, para. 0121-25, fig. 13).
It would have been obvious to one of ordinary skill in art, having the teachings of Nan, Chaundhri, and Vranjes before the earliest effective filing date, to modify the status icons as disclosed by Chaundhri to include the new icon as taught by Vranjes.
One of ordinary skill in the art would have been motivated to modify the status icons of Chaundhri to include the new icon of Vranjes because the user could view further status information about the device (Vranjes, para. 0123).
In reference to claim 2, Nan teaches the method of claim 1, wherein the first portion of the first edge of the touch-sensitive display is smaller than the second portion of the first edge of the touch-sensitive display (Nan teaches the size of the edge areas can be different sizes and shapes, para. 0036, it would be obvious that this teaching would be applicable to the two edge regions in fig. 6 so the regions are different sizes).
In reference to claim 5, Nan teaches the method of claim 1, wherein the plurality of controls for adjusting settings of the electronic device includes one or more controls that are responsive to inputs on the touch-sensitive display (controls are selectable by touch input for adjusting settings of device, fig. 5CCC-5EEE, para. 0264-76).
In reference to claim 6, Nan teaches the method of claim 1, the method further comprising: detecting a second swipe gesture in a respective direction from a second edge of the touch-sensitive display that is different than the first edge of the touch-sensitive display (swipes can be made from different edges, like top and bottom, for different actions, para. 0047-49); and in response to detecting the second swipe gesture from the second edge of the touch-sensitive display, displaying … (swipes can be made from different edges, like top and bottom, and in response, different entities / interfaces are displayed, para. 0047-49, 0053-58). 
However, Nan does not explicitly teach displaying a home screen user interface that includes a plurality of application icons that correspond to a plurality of applications (Nan teaches a start menu in response to an edge swipe, but does not explicitly state or show it is a home screen with a plurality of application icons).
Chaudhri teaches displaying a home screen user interface that includes a plurality of application icons that correspond to a plurality of applications (fig. 4A).
It would have been obvious to one of ordinary skill in art, having the teachings of Nan and Chaudhri before the earliest effective filing date, to modify the displayed entities as disclosed by Nan to include the home screen as taught by Chaudhri. The combination would have predictably resulted in the edge swipe of Nan displaying the home screen of Chaudhri: an edge swipe triggering display of a home screen is known in the art, see Shiplacoff et al. (Pub. No. 2010/0095240), fig. 1 and para. 0127. 
One of ordinary skill in the art would have been motivated to modify the displayed entities of Nan to include the home screen of Chaudhri because interfaces of Chaudhri help make mobile devices easier and more efficient to use (Chaudhri, para. 0006, 0384).
In reference to claim 7, Nan teaches the method of claim 1, the method further comprising: detecting a second swipe gesture in a respective direction from a second edge of the touch-sensitive display that is different than the first edge of the touch-sensitive display (swipes can be made from different edges, like top and bottom, for different actions, para. 0047-49); and in response to detecting the second swipe gesture from the second edge of the touch-sensitive display, displaying an application-switcher user interface that includes a plurality of representations of applications for selectively activating one of a plurality of applications represented in the application-switcher user interface (in response to edge gesture, application-selection interface is displayed for selecting one of a plurality of applications, para. 0049-58, fig. 7).
In reference to claim 8, Nan teaches the method of claim 1, the method further comprising: detecting a second swipe gesture in a respective direction from a second edge of the touch-sensitive display that is different than the first edge of the touch-sensitive display (swipes can be made from different edges, like top and bottom, for different actions, para. 0047-49); and in response to detecting the second swipe gesture from the second edge of the touch-sensitive display: in accordance with a determination that the second swipe gesture meets application-switcher-display criteria, displaying an application-switcher user interface that includes a plurality of representations of applications for selectively activating one of a plurality of applications represented in the application-switcher user interface (in response to edge gesture that meets one or more criteria for displaying an application-selection interface, the application-selection interface is displayed for selecting one of a plurality of applications, para. 0049-58, fig. 7); and in accordance with a determination that the second swipe gesture meets home-display criteria displaying …. (in response to a second swipe gesture meeting different criteria from the same edge of the screen, a start menu interface can be displayed, para. 0056).
However, Nan does not teach displaying a home screen user interface that includes a plurality of application launch icons that correspond to a plurality of applications (Nan teaches a start menu in response to an edge swipe, but does not explicitly state or show it is a home screen with a plurality of application icons).
Chaudhri teaches displaying a home screen user interface that includes a plurality of application icons that correspond to a plurality of applications (fig. 4A).
It would have been obvious to one of ordinary skill in art, having the teachings of Nan and Chaudhri before the earliest effective filing date, to modify the displayed entities as disclosed by Nan to include the home screen as taught by Chaudhri. The combination would have predictably resulted in the edge swipe of Nan displaying the home screen of Chaudhri: an edge swipe triggering display of a home screen is known in the art, see Shiplacoff et al. (Pub. No. 2010/0095240), fig. 1 and para. 0127. 
One of ordinary skill in the art would have been motivated to modify the displayed entities of Nan to include the home screen of Chaudhri because interfaces of Chaudhri help make mobile devices easier and more efficient to use (Chaudhri, para. 0006, 0384).
In reference to claim 9, Nan teaches the method of claim 8, wherein the second edge of the touch-sensitive display is opposite the first edge of the touch-sensitive display on the electronic device (edges can be opposites, like top and bottom or left and right, para. 0047-49, fig. 6).

In reference to claim 11, Nan teaches an electronic device, comprising: a touch-sensitive display; one or more processors; memory; and one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions for (fig. 1): detecting a first swipe gesture in a respective direction from a first edge of the touch-sensitive display; and in response to detecting the first swipe gesture from the first edge of the touch-sensitive display (swipe gesture at edge of display is detected, para. 0034-47, fig. 2): in accordance with a determination that a respective portion of the first swipe gesture occurs at a first portion of the first edge of the touch-sensitive display, … (if swipe starts from first region 602 of first edge, a first entity can be displayed, para. 0047-50, figs. 6-7); and in accordance with a determination that the respective portion of the first swipe gesture occurs at a second portion of the first edge of the touch-sensitive display, displaying …. (if swipe starts from second region 604 of first edge, a second entity can be displayed, para. 0047-50, figs. 6-7).
However, Nan does not teach while displaying a respective user interface concurrently with a status bar that includes a plurality of status indicators for one or more system functions, detecting a first swipe gesture; displaying a plurality of controls for adjusting settings of the electronic device concurrently with the status bar; displaying a plurality of recently received notifications concurrently with the status bar, and updating [the interface] to include at least a first status indicator that was not included in the status bar prior to detecting the first swipe gesture.
Chaudhri teaches while displaying a respective user interface concurrently with a status bar that includes a plurality of status indicators for one or more system functions, detecting a first swipe gesture (swipe gesture detected with status bar, see fig. 5Z-5AA and 5AAA-5EEE); displaying a plurality of controls for adjusting settings of the electronic device concurrently with the status bar (controls for adjusting settings of device with status bar, fig. 5CCC-5EEE, para. 0264-76); displaying a plurality of recently received notifications concurrently with the status bar (plurality of recent notifications can be displayed with status bar, para. 0219-20, fig. 5AA), and updating [the interface] to include at least a first status indicator that was not included in the status bar prior to detecting the first swipe gesture (the interface includes additional indicators of status 5022-1 to 5022-5 of fig. 5BBB-5EEE, because the icons indicate the underlying system status, para. 0266-69).
It would have been obvious to one of ordinary skill in art, having the teachings of Nan and Chaudhri before the earliest effective filing date, to modify the displayed entities as disclosed by Nan to include the settings and notifications as taught by Chaudhri.
One of ordinary skill in the art would have been motivated to modify the displayed entities of Nan to include the settings and notifications of Chaudhri because interfaces of Chaudhri help make mobile devices easier and more efficient to use (Chaudhri, para. 0006, 0384).
However, Nan and Chaudhri do not explicitly teach updating the status bar to include at least a first status indicator that was not included in the status bar prior.
Vranjes teaches updating the status bar to include at least a first status indicator that was not included in the status bar prior (when status indicator area is expanded, new status indicators can also be displayed, para. 0121-25, fig. 13).
It would have been obvious to one of ordinary skill in art, having the teachings of Nan, Chaundhri, and Vranjes before the earliest effective filing date, to modify the status icons as disclosed by Chaundhri to include the new icon as taught by Vranjes.
One of ordinary skill in the art would have been motivated to modify the status icons of Chaundhri to include the new icon of Vranjes because the user could view further status information about the device (Vranjes, para. 0123).
In reference to claim 12, Nan teaches the electronic device of claim 11, wherein the first portion of the first edge of the touch-sensitive display is smaller than the second portion of the first edge of the touch-sensitive display (Nan teaches the size of the edge areas can be different sizes and shapes, para. 0036, it would be obvious that this teaching would be applicable to the two edge regions in fig. 6 so the regions are different sizes).
In reference to claim 15, Nan teaches the electronic device of claim 11, wherein the plurality of controls for adjusting settings of the electronic device includes one or more controls that are responsive to inputs on the touch-sensitive display (controls are selectable by touch input for adjusting settings of device, fig. 5CCC-5EEE, para. 0264-76).
In reference to claim 16, Nan teaches the electronic device of claim 11, the one or more programs including instructions for: detecting a second swipe gesture in a respective direction from a second edge of the touch-sensitive display that is different than the first edge of the touch-sensitive display (swipes can be made from different edges, like top and bottom, for different actions, para. 0047-49); and in response to detecting the second swipe gesture from the second edge of the touch-sensitive display, displaying … (swipes can be made from different edges, like top and bottom, and in response, different entities / interfaces are displayed, para. 0047-49, 0053-58). 
However, Nan does not explicitly teach displaying a home screen user interface that includes a plurality of application icons that correspond to a plurality of applications (Nan teaches a start menu in response to an edge swipe, but does not explicitly state or show it is a home screen with a plurality of application icons).
Chaudhri teaches displaying a home screen user interface that includes a plurality of application icons that correspond to a plurality of applications (fig. 4A).
It would have been obvious to one of ordinary skill in art, having the teachings of Nan and Chaudhri before the earliest effective filing date, to modify the displayed entities as disclosed by Nan to include the home screen as taught by Chaudhri. The combination would have predictably resulted in the edge swipe of Nan displaying the home screen of Chaudhri: an edge swipe triggering display of a home screen is known in the art, see Shiplacoff et al. (Pub. No. 2010/0095240), fig. 1 and para. 0127. 
One of ordinary skill in the art would have been motivated to modify the displayed entities of Nan to include the home screen of Chaudhri because interfaces of Chaudhri help make mobile devices easier and more efficient to use (Chaudhri, para. 0006, 0384).
In reference to claim 17, Nan teaches the electronic device of claim 11, the one or more programs including instructions for: detecting a second swipe gesture in a respective direction from a second edge of the touch-sensitive display that is different than the first edge of the touch-sensitive display (swipes can be made from different edges, like top and bottom, for different actions, para. 0047-49); and in response to detecting the second swipe gesture from the second edge of the touch-sensitive display, displaying an application-switcher user interface that includes a plurality of representations of applications for selectively activating one of a plurality of applications represented in the application-switcher user interface (in response to edge gesture, application-selection interface is displayed for selecting one of a plurality of applications, para. 0049-58, fig. 7).
In reference to claim 18, Nan teaches the electronic device of claim 11, the one or more programs including instructions for: detecting a second swipe gesture in a respective direction from a second edge of the touch-sensitive display that is different than the first edge of the touch-sensitive display (swipes can be made from different edges, like top and bottom, for different actions, para. 0047-49); and in response to detecting the second swipe gesture from the second edge of the touch-sensitive display: in accordance with a determination that the second swipe gesture meets application-switcher-display criteria, displaying an application-switcher user interface that includes a plurality of representations of applications for selectively activating one of a plurality of applications represented in the application-switcher user interface (in response to edge gesture that meets one or more criteria for displaying an application-selection interface, the application-selection interface is displayed for selecting one of a plurality of applications, para. 0049-58, fig. 7); and in accordance with a determination that the second swipe gesture meets home-display criteria displaying …. (in response to a second swipe gesture meeting different criteria from the same edge of the screen, a start menu interface can be displayed, para. 0056).
However, Nan does not teach displaying a home screen user interface that includes a plurality of application launch icons that correspond to a plurality of applications (Nan teaches a start menu in response to an edge swipe, but does not explicitly state or show it is a home screen with a plurality of application icons).
Chaudhri teaches displaying a home screen user interface that includes a plurality of application icons that correspond to a plurality of applications (fig. 4A).
It would have been obvious to one of ordinary skill in art, having the teachings of Nan and Chaudhri before the earliest effective filing date, to modify the displayed entities as disclosed by Nan to include the home screen as taught by Chaudhri. The combination would have predictably resulted in the edge swipe of Nan displaying the home screen of Chaudhri: an edge swipe triggering display of a home screen is known in the art, see Shiplacoff et al. (Pub. No. 2010/0095240), fig. 1 and para. 0127. 
One of ordinary skill in the art would have been motivated to modify the displayed entities of Nan to include the home screen of Chaudhri because interfaces of Chaudhri help make mobile devices easier and more efficient to use (Chaudhri, para. 0006, 0384).
In reference to claim 19, Nan teaches the electronic device of claim 18, wherein the second edge of the touch-sensitive display is opposite the first edge of the touch-sensitive display on the electronic device (edges can be opposites, like top and bottom or left and right, para. 0047-49, fig. 6).

In reference to claim 21, Nan teaches a computer readable storage medium storing one or more programs, the one or more programs comprising instructions, which when executed by an electronic device with a touch-sensitive cause the electronic device to (fig. 1): detecting a first swipe gesture in a respective direction from a first edge of the touch-sensitive display; and in response to detecting the first swipe gesture from the first edge of the touch-sensitive display (swipe gesture at edge of display is detected, para. 0034-47, fig. 2): in accordance with a determination that a respective portion of the first swipe gesture occurs at a first portion of the first edge of the touch-sensitive display, … (if swipe starts from first region 602 of first edge, a first entity can be displayed, para. 0047-50, figs. 6-7); and in accordance with a determination that the respective portion of the first swipe gesture occurs at a second portion of the first edge of the touch-sensitive display, displaying …. (if swipe starts from second region 604 of first edge, a second entity can be displayed, para. 0047-50, figs. 6-7).
However, Nan does not teach while displaying a respective user interface concurrently with a status bar that includes a plurality of status indicators for one or more system functions, detecting a first swipe gesture; displaying a plurality of controls for adjusting settings of the electronic device concurrently with the status bar; displaying a plurality of recently received notifications concurrently with the status bar, and updating [the interface] to include at least a first status indicator that was not included in the status bar prior to detecting the first swipe gesture.
Chaudhri teaches while displaying a respective user interface concurrently with a status bar that includes a plurality of status indicators for one or more system functions, detecting a first swipe gesture (swipe gesture detected with status bar, see fig. 5Z-5AA and 5AAA-5EEE); displaying a plurality of controls for adjusting settings of the electronic device concurrently with the status bar (controls for adjusting settings of device with status bar, fig. 5CCC-5EEE, para. 0264-76); displaying a plurality of recently received notifications concurrently with the status bar (plurality of recent notifications can be displayed with status bar, para. 0219-20, fig. 5AA), and updating [the interface] to include at least a first status indicator that was not included in the status bar prior to detecting the first swipe gesture (the interface includes additional indicators of status 5022-1 to 5022-5 of fig. 5BBB-5EEE, because the icons indicate the underlying system status, para. 0266-69).
It would have been obvious to one of ordinary skill in art, having the teachings of Nan and Chaudhri before the earliest effective filing date, to modify the displayed entities as disclosed by Nan to include the settings and notifications as taught by Chaudhri.
One of ordinary skill in the art would have been motivated to modify the displayed entities of Nan to include the settings and notifications of Chaudhri because interfaces of Chaudhri help make mobile devices easier and more efficient to use (Chaudhri, para. 0006, 0384).
However, Nan and Chaudhri do not explicitly teach updating the status bar to include at least a first status indicator that was not included in the status bar prior.
Vranjes teaches updating the status bar to include at least a first status indicator that was not included in the status bar prior (when status indicator area is expanded, new status indicators can also be displayed, para. 0121-25, fig. 13).
It would have been obvious to one of ordinary skill in art, having the teachings of Nan, Chaundhri, and Vranjes before the earliest effective filing date, to modify the status icons as disclosed by Chaundhri to include the new icon as taught by Vranjes.
One of ordinary skill in the art would have been motivated to modify the status icons of Chaundhri to include the new icon of Vranjes because the user could view further status information about the device (Vranjes, para. 0123).

Claims 3-4 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nan et al. (Pub. No. 2012/0304133) in view of Chaudhri (2014/0267103) and Vranjes et al. (Pub. No. 2016/0189328) as applied to claims 1 and 11 above, and in further view of Chen et al. (Pub. No. 2020/0374382).

In reference to claim 3, Nan teaches the method of claim 1, including: in response to detecting the first swipe gesture from the first edge of the touch-sensitive display: in accordance with a determination that the respective portion of the first swipe gesture occurs at the first portion of the first edge of the touch-sensitive display … (if swipe starts from first region 602 of first edge, a first entity can be displayed, para. 0047-50, figs. 6-7).
However, Nan, Chaundhri, and Vranjes do not teach moving the status bar on the touch-sensitive display according to movement of the first swipe gesture from the first edge of the touch-sensitive display.
Chen teaches moving the status bar on the touch-sensitive display according to movement of the first swipe gesture from the first edge of the touch-sensitive display (when the user expands status bar by inputting a “drop down” operation, which is a swipe, the status icons can also move downward, see fig. 16(b), para. 0116-17).
It would have been obvious to one of ordinary skill in art, having the teachings of Nan, Chaundhri, Vranjes, and Chen before the earliest effective filing date, to modify the status indicators as disclosed by Chaundhri and Vranjes to include the movement as taught by Chen.
One of ordinary skill in the art would have been motivated to modify the status indicators of Chaundhri and Vranjes to include the movement of Chen because the interface can help accommodate terminals that have an irregular display shape that increase the screen to body ratio (Chen, para. 0002-06).
In reference to claim 4, Vranjes and Nan teach the method of claim 3, wherein moving the status bar on the touch-sensitive display according to movement of the first swipe gesture from the first edge of the touch-sensitive display is accompanied by changing respective positions of the one or more status indicators within the status bar (Nan teaches the status bar and the icons moving down in accordance with a swipe, see fig. 16(b), para. 0116-17) and adding the first status indicator to the status bar (Vranjes teaches adding icons to the status bar, para. 0121-25, fig. 13).
	
In reference to claim 13, Nan teaches the electronic device of claim 11, wherein the one or more programs include instructions for: in response to detecting the first swipe gesture from the first edge of the touch-sensitive display: in accordance with a determination that the respective portion of the first swipe gesture occurs at the first portion of the first edge of the touch-sensitive display … (if swipe starts from first region 602 of first edge, a first entity can be displayed, para. 0047-50, figs. 6-7).
However, Nan, Chaundhri, and Vranjes do not teach moving the status bar on the touch-sensitive display according to movement of the first swipe gesture from the first edge of the touch-sensitive display.
Chen teaches moving the status bar on the touch-sensitive display according to movement of the first swipe gesture from the first edge of the touch-sensitive display (when the user expands status bar by inputting a “drop down” operation, which is a swipe, the status icons can also move downward, see fig. 16(b), para. 0116-17).
It would have been obvious to one of ordinary skill in art, having the teachings of Nan, Chaundhri, Vranjes, and Chen before the earliest effective filing date, to modify the status indicators as disclosed by Chaundhri and Vranjes to include the movement as taught by Chen.
One of ordinary skill in the art would have been motivated to modify the status indicators of Chaundhri and Vranjes to include the movement of Chen because the interface can help accommodate terminals that have an irregular display shape that increase the screen to body ratio (Chen, para. 0002-06).
In reference to claim 14, Vranjes and Nan teach the electronic device of claim 13, wherein moving the status bar on the touch-sensitive display according to movement of the first swipe gesture from the first edge of the touch-sensitive display is accompanied by changing respective positions of the one or more status indicators within the status bar (Nan teaches the status bar and the icons moving down in accordance with a swipe, see fig. 16(b), para. 0116-17) and adding the first status indicator to the status bar (Vranjes teaches adding icons to the status bar, para. 0121-25, fig. 13).	

Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nan et al. (Pub. No. 2012/0304133) in view of Chaudhri (2014/0267103) and Vranjes et al. (Pub. No. 2016/0189328) as applied to claims 1 and 11 above, and in further view of Chaudhri or “Chaudhri II” (Pub. No. 2011/0252381).

In reference to claim 10, Nan, Chaudhri, and Vranjes do not teach the method claim 1, the method further comprising: while displaying the plurality of controls for adjusting settings of the electronic device, wherein the plurality of controls includes a first control for adjusting a first setting of the electronic device but does not include a second control for adjusting a second setting of the electronic device: detecting a third swipe gesture in a respective direction across the plurality of controls for adjusting settings of the electronic device; and in response to detecting the third swipe gesture: ceasing to display the first control for adjusting the first setting of the electronic device in the plurality of controls for adjusting settings of the touch- sensitive display; and displaying the second control for adjusting the second setting of the electronic device in the plurality of controls for adjusting settings of the electronic device.
Chaudhri II teaches the method claim 1, the method further comprising: while displaying the plurality of [icons] of the electronic device, wherein the plurality of [icons] includes a first [icons] but does not include a second [icon]: detecting a third swipe gesture in a respective direction across the plurality of [icons]; and in response to detecting the third swipe gesture: ceasing to display the first [icons]; and displaying the second [icons] (see figs. 5E-5G, para. 0218-19: user can swipe between pages of icons, including selectable settings icons, para. 0224).
It would have been obvious to one of ordinary skill in art, having the teachings of Nan, Chaudhri, Vranjes, and Chaudhri II before the earliest effective filing date, to modify the controls as disclosed by Chaudhri to include the pages as taught by Chaudhri II in order to obtain swiping to cease displaying a first control for adjusting a first setting, and displaying a second control for adjusting a second setting.
One of ordinary skill in the art would have been motivated to modify the controls of Chaudhri to include the pages of Chaudhri II because it would the controls to be displayed at a larger size, so users can more easily see the controls (see Reeves et al., Pub. No. 2012/0124245, at para. 0035-35).

In reference to claim 20, Nan, Chaudhri, and Vranjes do not teach the electronic device of claim 11, the one or more programs including instructions for: while displaying the plurality of controls for adjusting settings of the electronic device, wherein the plurality of controls includes a first control for adjusting a first setting of the electronic device but does not include a second control for adjusting a second setting of the electronic device: detecting a third swipe gesture in a respective direction across the plurality of controls for adjusting settings of the electronic device; and in response to detecting the third swipe gesture: ceasing to display the first control for adjusting the first setting of the electronic device in the plurality of controls for adjusting settings of the touch- sensitive display; and displaying the second control for adjusting the second setting of the electronic device in the plurality of controls for adjusting settings of the electronic device.
Chaudhri II teaches the electronic device of claim 11, the one or more programs including instructions for: while displaying the plurality of [icons] of the electronic device, wherein the plurality of [icons] includes a first [icons] for but does not include a [icons]: detecting a third swipe gesture in a respective direction across the plurality of [icons]; and in response to detecting the third swipe gesture: ceasing to display the first [icons]; and displaying the second [icons] (see figs. 5E-5G, para. 0218-19: user can swipe between pages of icons, including selectable settings icons, para. 0224).
It would have been obvious to one of ordinary skill in art, having the teachings of Nan, Chaudhri, Vranjes, and Chaudhri II before the earliest effective filing date, to modify the controls as disclosed by Chaudhri to include the pages as taught by Chaudhri II in order to obtain swiping to cease displaying a first control for adjusting a first setting, and displaying a second control for adjusting a second setting.
One of ordinary skill in the art would have been motivated to modify the controls of Chaudhri to include the pages of Chaudhri II because it would the controls to be displayed at a larger size, so users can more easily see the controls (see Reeves et al., Pub. No. 2012/0124245, at para. 0035-35).

Response to Arguments
Applicant's arguments filed 6/27/2022 have been fully considered but they are not persuasive. With respect to the independent claims, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant argues that Nan does not teach the settings adjustment interface and notifications (which Chaudhri was cited for), and then argues that Chaudhri does not teach a single swipe gesture from a first edge in a first direction displaying either the settings adjustment interface or notifications (which Nan is cited for). When combined, it would be obvious that the first and second entities of Nan (that are displayed responsive to a single swipe gesture from a first edge of the display in a first direction) would be replaced by the settings adjustment interface or notifications interface of Chaudhri. 
With respect to claims 3-4 and 13-14, the Applicant once again attacks the references by stating that Chen does not teach displaying more icons (which Vranjes was cited for), and Vranjes does not teach the claimed swipe or movement (which Nan and Chen were cited for). When these references are combined with each other, they result in the claimed invention.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T CHIUSANO whose telephone number is (571)272-5231. The examiner can normally be reached M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T CHIUSANO/Examiner, Art Unit 2174